DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-11of U.S. Patent No. 10759110. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar limitations.  See underlined below.
Pending Application
U.S. Patent No. 10759110
1. An energy homogenization method for multiple-projector large-scale mask projection 3D printing comprising the steps of.
1. A model-adaptive multiple-projector large-scale mask projection 3D printing system comprising at least two projectors and configured to conduct the steps of: 
Step 100: using at least two projectors as a light-source for mask projection, and locating the projectors to be adjacent to each other so that there is an overlapped area between the projection areas of the projectors, wherein the two projectors project two images with the same property but with different pure colors, a first color and a second color, and the overlapped 

based on the information of the height Ho and the width Wo of the overlapped area, segmenting a preprocessed slice which is obtained from the captured image to create two slices which are denoted as P1 and P2 respectively; recording the width W1 and W2 and the H1 and H2 of the two slices P1 and P2; and then generating two corresponding gray leveled pictures P3 and P4 having the same property with the two slices; 
Step 200: determining the number of projectors to be used according to the height Ho and width WO information of the overlapped region as well as the maximum exposure area of the model, and judging whether the slice needs to be segmented; and in the condition that it needs to be segmented, segmenting the slice into two, the two slices being denoted as Pi and P2 respectively; recording the width Wi and W2 and the H1 and H2 of the two slices P1 and P2; and then generating two corresponding gray leveled pictures P3 and P4 having the same property with the two slices;
Step 300: measuring the output energy at the same position on a printing area with discrete gray levels; by analyzing the measured data, obtaining a mapping function T[r(x,y)] by using 


Step 400: fusing the pictures P3 and P4 treated above with the two slices P1 and P2 to generate a series of 3D printed slices with energy homogenization, and performing system control to form a final printed product.



Allowable Subject Matter
Claims 1-14 are allowed.
With respect to claims 1-14, in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant’s invention as claimed, in particular the
“Step 200: determining the number of projectors to be used according to the height Ho and width WO information of the overlapped region as well as the maximum exposure area of the model, and judging whether the slice needs to be segmented; and in the condition that it needs to be segmented, segmenting the slice into two, the two slices being denoted as Pi and P2 respectively; recording the width Wi and W2 and the H1 and H2 of the two slices P1 and P2; and then generating two corresponding gray leveled pictures P3 and P4 having the same property with the two slices;
Step 300: measuring the output energy at the same position on a printing area with discrete gray levels; by analyzing the measured data, obtaining a mapping function T[r(x,y)] by using curve fitting; and based on the mapping function T[r(x,y)], optimizing the generated pictures P3 and P4 using gray level interpolation; and”

While solving for similar problems, the solution is different. The claimed invention has overlapping projection areas from two different projectors and creates two projection images based on the overlap region as well as other differences.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662